                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

UNITED STATES OF AMERICA,                     Case No. 18-cr-00070-DKW-KJM-12

             Plaintiff,                       ORDER DENYING
                                              DEFENDANT’S TENTH MOTION
       vs.                                    IN LIMINE

ROBERT DARNELL BEAL,
aka “OSO,”

             Defendant.


      On June 8, 2021, Defendant Robert Beal filed his Tenth Motion in Limine

(the “motion”), which seeks to exclude from introduction at trial an Ohio State

Trooper’s interview of Defendant Beal in December 2014. Dkt. No. 407. For the

reasons below, the motion is DENIED.

      Ohio State Trooper Penny Beaty conducted an interview of Beal following

his arrest on December 10, 2014. Dkt. No. 350 at 5–6. An audio recording of that

interview once existed but has since been lost. See Dkt. No. 355 at 104 (testimony

by Trooper Beaty that she could not locate a copy of the recording). Based on the

fact that this recording has been lost, Beal’s Tenth Motion in Limine seeks to




                                         1
exclude from introduction at trial Trooper Beaty’s interview of Beal under the Best

Evidence Rule.1 Dkt. No. 407 at 2.

       The Best Evidence Rule provides that “[a]n original writing, recording, or

photograph is required in order to prove its content unless these rules or a federal

statute provides otherwise.” Fed. R. Evid. 1002. Secondary evidence of the

content of the writing or recording may be admitted if:

       (a)     all the originals are lost or destroyed, and not by the proponent acting
               in bad faith;
       (b)     an original cannot be obtained by any available judicial process;
       (c)     the party against whom the original would be offered had control of
               the original; was at that time put on notice, by pleadings or otherwise,
               that the original would be a subject of proof at the trial or hearing; and
               fails to produce it at the trial or hearing; or
       (d)     the writing, recording, or photograph is not closely related to a
               controlling issue.

Fed. R. Evid. 1004.

       First, the Best Evidence Rule does not apply to Trooper Beaty’s “oral

recollection” of her interview with Beal. See Dkt. No. 407 at 2. That is because

Trooper Beaty is not providing testimony concerning the missing audio recording

or its contents, but, rather, information about her personal interaction with Beal.




1
 Although it is not entirely clear, and despite the motion specifically referring to Trooper Beaty’s
“oral recollection” of the interview, it may be that Beal’s motion seeks to exclude not only
Beaty’s oral recollection, but her contemporaneously prepared interview report as well. Since
the Government’s trial exhibit list, Dkt. No. 434, indicates it will not be seeking to admit Beaty’s
written report, the Court declines to address that issue until and unless it becomes necessary at
trial.

                                                 2
Nothing about the Best Evidence Rule precludes Beaty’s personal recollection,

regardless of the status of the audio recording.

      Assuming, arguendo, that the Best Evidence Rule does apply, the Court

agrees with the Government, see Dkt. No. 427, that Trooper Beaty’s testimony

concerning her interview with Beal is nonetheless admissible because “all original

[recordings of the interview] are lost or destroyed, and not by the proponent acting

in bad faith.” See Fed. R. Evid. 1004(a).

      Because all parties agree that a recording of the December 10, 2014

interview existed and all copies have since been either lost or destroyed, see Dkt.

Nos. 407, 427, the only issue is whether it was lost or destroyed “in bad faith.” As

evidence of bad faith, Beal makes just one argument: “not one but two law

enforcement agencies have lost the audio recording of [Beal’s] interview.” Dkt.

No. 407 at 3. Put simply, without more, the mere loss of certain evidence is

insufficient to show bad faith. When it comes to the loss or destruction of

evidence, “[t]he presence or absence of bad faith turns on the government’s

knowledge of the apparent exculpatory value of the evidence at the time it was lost

or destroyed, because without knowledge of the potential usefulness of the

evidence, the evidence could not have been destroyed in bad faith.” United States

v. Zaragoza-Moreira, 780 F.3d 971, 977 (9th Cir. 2015).




                                            3
      As the Court has previously explained, see Dkt. No. 399, Beal has made no

allegation or proffer whatsoever that the recording of his December 10, 2014

interview had any exculpatory value, despite ample opportunities to do so. See

Dkt. Nos. 307 (motion to suppress), 355 (transcript from suppression hearing), 360

(first motion to dismiss), 371 (second motion to dismiss), 407 (tenth motion in

limine). Nor has he made any allegation whatsoever that Trooper Beaty’s report of

that interview—which contains a contemporaneous and close-to verbatim account

of the interview—is in any way inaccurate, incomplete, or misleading and would

therefore serve as an accessible and comparable substitute, even assuming the

recording had exculpatory value. See Dkt. No. 399 at 7–8; Dkt. No. 427 at 2

(citing California v. Trombetta, 467 U.S. 479, 488 (1984) (requiring a defendant to

show that the lost evidence is “of such a nature that the defendant would be unable

to obtain comparable evidence by other reasonably available means”)).

//
//
//
//
//
//
//
//
//


                                         4
                                 CONCLUSION

    For the foregoing reasons, Beal’s Tenth Motion in Limine, Dkt. No. 407, is

DENIED.

    IT IS SO ORDERED.

    Dated: June 17, 2021 at Honolulu, Hawai’i.




                                             D~
                                             United States District Judg,e




United States v. Beal, Crim. No. 18-00070-DKW-KJM-12; ORDER DENYING
DEFENDANT’S TENTH MOTION IN LIMINE


                                      5
